United States Court of Appeals
                          For the First Circuit


Nos. 18-1067
     18-1116

                        UNITED STATES OF AMERICA,

                                 Appellee,

                                     v.

                         FULVIO FLETE-GARCIA,
               a/k/a Fubio, a/k/a Israel Pagan Torres,

                          Defendant, Appellant.


            APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

             [Hon. Leo T. Sorokin, U.S. District Judge]


                                   Before

                         Kayatta, Circuit Judge,
                       Souter,* Associate Justice,
                        and Selya, Circuit Judge.


     Mark W. Shea, with whom Shea & LaRocque, LLP, was on brief,
for appellant.
     Yael T. Epstein, Attorney, Tax Division, Department of
Justice, with whom Richard E. Zuckerman, Principal Deputy
Assistant Attorney General, S. Roberts Lyons, Chief, Criminal
Appeals & Tax Enforcement Policy Section, Stanley J. Okula, Jr.
and Alexander P. Robbins, Attorneys, Tax Division, and Andrew E.
Lelling, United States Attorney, were on brief, for appellee.



* Hon. David H. Souter, Associate Justice (Ret.) of the Supreme Court of the
United States, sitting by designation.
May 23, 2019
            SELYA,    Circuit Judge.         Having    identified       defendant-

appellant    Fulvio    Flete-Garcia    as    the   architect      of    a   massive

swindle, the government charged him with a litany of fraud-based

crimes.     Following four days of trial, Flete-Garcia threw in the

towel and entered a straight guilty plea to all 48 counts of the

indictment.      Prior to sentencing, though, Flete-Garcia experienced

buyer's remorse and attempted to withdraw his guilty plea.                      The

district court denied this motion, as well as sentencing-related

motions for discovery and for an evidentiary hearing.                       It then

sentenced Flete-Garcia to 132 months' imprisonment and ordered him

to make restitution in the amount of $7,737,486.10.                Flete-Garcia

appeals, raising a gallimaufry of alleged errors.                      Finding his

asseverational array long on perfervid rhetoric but short on

substance, we affirm.

I. BACKGROUND

            We    briefly   rehearse   the    background     of    this     appeal,

reserving further elaboration for our subsequent discussion of the

issues.     We draw the facts from the trial record, the change-of-

plea   colloquy,      the   undisputed      portions    of   the       presentence

investigation report (PSI Report), and the transcript of the

disposition hearing.        See United States v. Arias-Mercedes, 901
F.3d 1, 4 (1st Cir. 2018); United States v. Fernández-Santos, 856
F.3d 10, 14 n.1 (1st Cir. 2017).




                                   - 3 -
            For over half a decade, Flete-Garcia orchestrated and

operated    a   lucrative    tax-fraud    conspiracy.        To   further      this

criminal enterprise, Flete-Garcia stole personal identification

information     (PII)   from   Puerto     Rico   residents    and       used   this

information to prepare and file fraudulent federal income tax

returns.1   These fraudulent returns generated refund checks, which

Flete-Garcia     deposited     (through    intermediaries)        for    his    own

benefit.

            Flete-Garcia's      scheme     involved     a   handful       of    co-

conspirators.     One such co-conspirator assisted in the preparation

of the fraudulent tax returns, while others assisted by cashing

refund checks.      When a co-conspirator's accounts were frozen,

Flete-Garcia simply moved on to another individual and another set

of accounts.

            Flete-Garcia's scheme was nothing if not ambitious.                  In

hindsight, the government says that it has been able to account

for over $7      million    in funds fraudulently obtained from the

Internal Revenue Service (IRS) as well as $5 million, more or less,

that would have been paid but for the detection of the fraud.




     1 Residents of Puerto Rico are required to file federal income
tax returns only if they earn taxable income outside Puerto Rico.
See 26 U.S.C. § 933(1). As a result, Puerto Rico residents were
particularly attractive targets for Flete-Garcia's scheme because
they were less likely to file authentic federal income tax returns.


                                   - 4 -
          The plucked chickens eventually came home to roost.            On

March 9, 2017, a federal grand jury sitting in the District of

Massachusetts returned a 48 count superseding indictment charging

Flete-Garcia with conspiracy to defraud the United States (count

1), see 18 U.S.C. § 371; access device fraud (counts 2 and 3), see

id. § 1029; conversion of government property (counts 4 through

20), see id. § 641; aggravated identity theft (counts 21 through

37), see id. § 1028A; and money laundering (counts 38 through 48),

see id. § 1956(a)(1)(B)(i).    Flete-Garcia initially maintained his

innocence, a jury was empaneled, and trial commenced on July 10,

2017.   During   the   first   four   days   of   trial,   the   government

presented the bulk of its evidence (including nineteen of twenty-

three witnesses), and Flete-Garcia cross-examined nearly all of

the government's witnesses. As the fourth day of trial wound down,

Flete-Garcia indicated that he wished to change his plea.           He told

the court that no one had pressured him into this decision but,

rather, he had "started thinking about [his] family."

          The district court engaged in a careful change-of-plea

colloquy, see Fed. R. Crim. P. 11, and Flete-Garcia admitted his

guilt with respect to all 48 counts.         Once the court accepted the

plea, it discharged the jury.

          Shortly thereafter, Flete-Garcia retained new counsel.

He also wrote a pro se letter to the district court maintaining

that his trial was tainted and that he wanted to "null[] or void"


                                 - 5 -
his guilty plea.   The court advised both Flete-Garcia and his new

lawyer that it considered this letter to be without force and that

any plea-withdrawal motion should be made by counsel.          Relatedly,

the court postponed sentencing at Flete-Garcia's request.

          Flete-Garcia's new lawyer filed a flurry of motions.

These filings included a motion to withdraw Flete-Garcia's guilty

plea, a motion to compel discovery, and a motion for an evidentiary

hearing to determine the amount of loss.        Meanwhile, the probation

office prepared the PSI Report, which (when issued) recommended

certain guideline calculations.        The probation office began its

calculations by constituting a single group comprising counts 1

through 20 and counts 38 through 48.      See USSG §3D1.2(c), (d).     It

then formed a second group comprising counts 21 through 37.           See

id. §2B1.6.    Because the offense level for the money laundering

counts contained in the first group carried the highest offense

level, the PSI Report calculated the guideline sentencing range

(GSR) by reference to those counts.         See id. §3D1.3(a).        The

ensuing calculation started with a base offense level of 6, see

id. §2B1.1, and added several enhancements.            These included a

twenty-level    enhancement      for   amount     of   loss,    see   id.

§2B1.1(b)(1)(K); a two-level enhancement because the offenses of

conviction     involved   more     than    ten     victims,    see    id.

§2B1.1(b)(2)(A)(i); a four-level enhancement for Flete-Garcia's

leadership role, see id. §3B1.1(a); and a two-level enhancement


                                  - 6 -
because the money laundering convictions implicated 18 U.S.C.

§ 1956, see USSG §2S1.1(b)(2)(B).              As an offset, the PSI Report

recommended        a     two-level     reduction      for        acceptance    of

responsibility.        See id. §3E1.1(a).

               These calculations yielded a total offense level of 32

which, coupled with a criminal history category of III, produced

a GSR of 151-188 months.        To complete the picture, the PSI Report

recommended restitution in the amount of $7,737,486.10.

               Flete-Garcia objected to many aspects of the PSI Report,

including (as pertinent here) the enhancements for number of

victims and amount of loss.          He also objected to the restitution

amount.

               On December 18, 2017, the district court denied Flete-

Garcia's motion for an evidentiary hearing concerning amount of

loss.   Two days later, the court convened the disposition hearing.

At that time, it heard and denied Flete-Garcia's remaining motions,

including his motion to withdraw his guilty plea and his motion to

compel discovery. The court also heard and rejected Flete-Garcia's

renewed arguments as to why an evidentiary hearing would be useful

in determining amount of loss.

               The district court then turned to the task of fashioning

Flete-Garcia's sentence.        After entertaining additional arguments

from    both    sides,   the   court    accepted    most    of    the   guideline

calculations limned in the PSI Report.                 The       court, however,


                                       - 7 -
sustained the government's objection and ruled that Flete-Garcia

— who had only pleaded guilty near the end of the trial and

thereafter had sought to unbuckle himself from his guilty plea —

was not entitled to an offense-level reduction for acceptance of

responsibility.

          The district court proceeded to sentence Flete-Garcia to

a downwardly variant 132-month term of immurement and ordered him

to make restitution in the amount of $7,737,486.10.    This timely

appeal followed.   In it, Flete-Garcia calumnizes his conviction

and sentence on several fronts.    We start with his claim that he

should have been allowed to withdraw his guilty plea.     Next, we

deal with his claims of sentencing-related error (including those

arising out of the denial of his motions for discovery and for an

evidentiary hearing).    We then treat with his attack on the

restitution order and end with his ineffective assistance of

counsel claim.

II. WITHDRAWAL OF GUILTY PLEA

          Because Flete-Garcia's motion to withdraw his guilty

plea was filed before the imposition of sentence, it is governed

by Federal Rule of Criminal Procedure 11(d)(2)(B).      Under this

rule, "[a] defendant may withdraw a plea of guilty . . . after the

court accepts the plea, but before it imposes sentence if . . .

the defendant can show a fair and just reason" for its withdrawal.

Despite its permissive nature, this standard "does not endow [a


                                - 8 -
defendant] with an unfettered right to retract a guilty plea."

United States v. Merritt, 755 F.3d 6, 9 (1st Cir. 2014).                The

devoir of persuasion rests with the movant, and we review the

district court's denial of such a motion solely for abuse of

discretion.    See id.

           A court's scrutiny of a plea-withdrawal motion must take

into account the totality of the relevant circumstances.          See id.;

see also United States v. Caramadre, 807 F.3d 359, 366 (1st Cir.

2015).   This canvass includes consideration of whether the plea

was   voluntary,    intelligent,   and     knowing   when   tendered;   the

strength of the reason(s) proffered in support of the motion to

withdraw; the timing of the request; and the force of any claim of

actual innocence.     See United States v. Dunfee, 821 F.3d 120, 127

(1st Cir. 2016) (per curiam); Merritt, 755 F.3d at 9.              If the

defendant makes a prima facie showing of an entitlement to relief,

the court must then factor into the decisional calculus                 the

prejudice, if any, that may accrue to the government as a result

of allowing the plea to be withdrawn.        See Merritt, 755 F.3d at 9.

           In the district court — as here — Flete-Garcia complained

that his guilty plea was neither intelligent nor knowing because

"he did not understand many of the important aspects of the Rule

11 hearing."    The district court rejected this conclusory plaint,

finding that the plea was suitably informed and not the product of

any coercion.      In the court's view, it was manifest that Flete-


                                   - 9 -
Garcia had fully considered the decision to change his plea,

understood the nature and scope of his plea, and had not made the

decision in the heat of the moment.                    Moreover, Flete-Garcia's

proffered reason for withdrawing his plea was weak, especially

since his decision to plead was reached after hearing the bulk of

the       government's     evidence    and    an    outline    of    the    proof    that

remained.        See Fernández-Santos, 856 F.3d at 16-17.                  Finally, the

court       noted   that    Flete-Garcia      had    made     no    claim    of   actual

innocence.

                 Flete-Garcia asserts that the district court's refusal

to allow him to retract his guilty plea was an abuse of discretion

because he was confused about the factual basis for counts 2 and

3     —    and    the    district     court    compounded          his   confusion    by

"constrain[ing]" him to "short yes or no answers."                       This assertion

is belied by the record.              The transcript of the Rule 11 hearing

makes pellucid that even though Flete-Garcia's responses to some

of the district court's questions warranted further inquiry, the

court conducted just such an inquiry.                 It patiently explained and

re-explained the nature of the offenses to which Flete-Garcia was

pleading and recounted the implications that would follow.

                 An example illustrates the district court's approach.

When the court asked Flete-Garcia whether he agreed to the factual

basis for counts 2 and 3 (specifically, that he had possession of

two lists of stolen PII), Flete-Garcia replied that he did not


                                        - 10 -
"know where [the government] got that from."              In response, the

court reminded Flete-Garcia that he did not have to plead guilty,

that he could elect to resume the trial, and that he had the option

of pleading guilty to some charges and continuing to contest the

others.   The court also restated the charges that Flete-Garcia had

questioned     (counts   2   and    3)   and    summarized     the     evidence

underpinning     those   charges.        At    that   point,    Flete-Garcia

reaffirmed his desire to plead guilty and admitted to the factual

basis for all of the charges.

           In the last analysis, Rule 11 requires a district court

to ensure that the defendant both knows and understands the nature

of the charges to which he is pleading.               See Fed. R. Crim. P.

11(b)(1)(G).    This does not mean, though, that Rule 11 is off the

table simply because a defendant indicates some uncertainty about

the factual basis for a proposed guilty plea.           Where, as here, the

court resolves such uncertainties to the defendant's expressed

satisfaction through clarification and explanation, a guilty plea

may qualify as voluntary, intelligent, and knowing.                  See United

States v. Ramos-Mejía, 721 F.3d 12, 15 (1st Cir. 2013).

           This is such a case, and Flete-Garcia offers no plausible

basis for concluding that he did not fully understand the charges

against him.2    At any rate, all indications are to the contrary:


     2In the district court, Flete-Garcia attempted to bolster
his argument by submitting a letter from a neuropsychologist


                                   - 11 -
he was present during jury selection and nearly four full days of

trial, heard the prosecutor's opening statement and the testimony

of nineteen of the government's twenty-three witnesses (including

some who testified about the stolen PII), and listened as the

prosecutor    summarized   the   remaining    evidence   at   the   Rule   11

hearing.     Additionally, the district court explained all of the

charges to Flete-Garcia as well as the consequences of changing

his plea.

            We find hollow Flete-Garcia's protestation that he felt

constrained by the district court to respond with yes or no

answers.     To be sure, the district court kept a rather tight rein

on the colloquy — a commendable practice given that an empaneled

jury was being held in limbo.       But the court did no more than was

reasonably necessary to keep the proceedings on track, and we

discern no error in its management of the Rule 11 hearing.           Viewed

objectively,    the   court's    dialogue    with   Flete-Garcia    adroitly

balanced its obligation to ensure that the plea was voluntary,

knowing, and intelligent against the need for the fair and orderly

administration of the Rule 11 hearing.



suggesting that he may have had "situational anxiety," potentially
impacting his understanding of what was transpiring in the Rule 11
hearing. Before us, Flete-Garcia mentions this letter in passing
but   makes  no   developed   argumentation   predicated  on   it.
Consequently, we deem the point abandoned. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").


                                   - 12 -
               The short of it is that here, as in Dunfee, Flete-Garcia

"affirmatively declared under oath at a properly conducted Rule 11

hearing that he was guilty of the crimes with which he was

charged." 821 F.3d at 128.        In the absence of any plausible basis

for discounting them, the district court was "entitled to give

weight    to     the    defendant's     statements      at    his   change-of-plea

colloquy."       United States v. Santiago Miranda, 654 F.3d 130, 138

(1st Cir. 2011).         On this record, we discern nothing approaching

an abuse of discretion in the district court's determination that

Flete-Garcia      had    failed   to    show     a   fair   and   just   reason   for

withdrawing his plea.3

III. CERTAIN SENTENCING RELATED MATTERS

               Flete-Garcia offers up a salmagundi of claims relating

to certain matters adjudicated in connection with the sentencing

hearing. We subdivide our discussion of these claims into discrete

segments.

                   A. Enhancement for Number of Victims.

               We start with Flete-Garcia's challenge to the district

court's     application      of   a     two-level      enhancement       for   crimes

involving ten or more victims.            See USSG §2B1.1(b)(2)(A)(i).            For

this purpose, a victim is described as "any individual whose means


     3 To the extent that Flete-Garcia claims that his guilty plea
was involuntary due to ineffective assistance of counsel, we
address that claim in conjunction with his other ineffective
assistance claims. See infra Part V.


                                        - 13 -
of identification was used unlawfully or without authority."             Id.

§2B1.1, app. n.4(E)(ii).       Because Flete-Garcia preserved this

claim of error below, we review the district court's factual

findings for clear error and its application of the law (including

its application of the sentencing guidelines) de novo.            See United

States v. Carbajal-Váldez, 874 F.3d 778, 782-83 (1st Cir. 2017),

cert. denied, 138 S. Ct. 2586 (2018); United States v. Nuñez, 852
F.3d 141, 144 (1st Cir. 2017).

            We have made pellucid that "[c]lear error is not an

appellant-friendly standard."       Carbajal-Váldez, 874 F.3d at 783.

This demanding standard is satisfied only when, "upon whole-

record-review, an inquiring court 'form[s] a strong, unyielding

belief that a mistake has been made.'"          Nuñez, 852 F.3d at 144

(alteration   in   original)   (quoting     United    States   v.   Cintrón-

Echautegui, 604 F.3d 1, 6 (1st Cir. 2010)).          If two plausible but

competing   inferences   may   be   drawn   from     particular     facts,   a

sentencing court's choice between those two competing inferences

cannot be clearly erroneous.        See id. at 146; United States v.

Ruiz, 905 F.2d 499, 508 (1st Cir. 1990).

            It is by now familiar lore that the government bears the

burden of proving the applicability of a sentencing enhancement.

See United States v. McCormick, 773 F.3d 357, 359 (1st Cir. 2014).

"It must carry this burden by a preponderance of the evidence."

Id.


                                - 14 -
          In this instance, it is nose-on-the-face plain that more

than ten people were affected by Flete-Garcia's scheme.             After

all, Flete-Garcia stole PII relating to hundreds of individuals,

used the stolen PII corruptly, and pleaded guilty to no fewer than

seventeen counts of aggravated identity theft.      Undaunted by these

ironclad facts, Flete-Garcia rests his claim of error on language

in the sentencing guidelines.   With respect to aggravated identity

theft, the guidelines link the term of immurement to the statute

of conviction.   See USSG §2B1.6(a).        In this case, the statute

requires a mandatory two-year term for a defendant who "knowingly

transfers, possesses, or uses, without lawful authority, a means

of identification of another person."       18 U.S.C. § 1028A.

          But there is a rub:    an application note instructs that

"[i]f a sentence . . . is imposed in conjunction with a sentence

for an underlying offense," the sentencing court should "not apply

any specific offense characteristic for the transfer, possession,

or use of a means of identification" in fashioning the sentence

for the underlying offense.      USSG §2B1.6, app. n.2.          In other

words, the application note prohibits the enhancement of a sentence

for the same conduct (the transfer, possession, or use of a means

of identification) that is captured by the statute.

          Flete-Garcia    asserts   that     the   number   of    victims

enhancement violates the letter (or at least the spirit) of the

application note.   We do not agree.     Even though we have recognized


                                - 15 -
that the prohibition contained in section 2B1.6 may preclude some

enhancements germane to the underlying offense, see United States

v. Jones, 551 F.3d 19, 25 (1st Cir. 2008), Flete-Garcia's assertion

is unfounded.

          The key is whether the proposed enhancement relates to

a characteristic of the offense.           See United States v. Sharapka,

526 F.3d 58, 62 (1st Cir. 2008).       If so, it is precluded.        See id.

Otherwise, it is not precluded.            See id.    Flete-Garcia submits

that the number of victims enhancement falls into the category of

prohibited    enhancements      because     the     sole    reason   for    its

application   was   that   he   used   a    means    of    identification   to

perpetrate his crimes.     Flete-Garcia, however, takes too myopic a

view.

          Here, the number of victims enhancement does not punish

him simply for using a means of identification but, rather,

punishes him for the breadth of his criminality, that is, for using

the means of identification of ten or more individuals in the

course of his criminal activity.

          Section 2B1.6 prohibits an enhancement that is based on

the nature of the offense (transferring, possessing, or using a

means of identification).        See USSG §2B1.6, app. n.2; see also

Sharapka, 526 F.3d at 62.        The guideline provision, though, is

silent as to an enhancement based on the breadth of the offense.

See United States v. Gonzales, 844 F.3d 929, 932 (10th Cir. 2016)


                                  - 16 -
(observing that application note 2 prohibits an enhancement based

on nature of crime but not one "based on the extent of such a

crime" (emphasis in original)).           In the case at hand, the number

of victims enhancement plainly has its genesis in the breadth of

Flete-Garcia's criminal activity.            That is an appropriate use of

the enhancement.          See id. at 933 (explaining that enhancement

accomplishes task of treating "criminal conduct more seriously as

the    number     of   stolen       identities    increases").          Such    an

interpretation is consistent with the structure of the enhancement

itself, which ratchets up as the number of victims and the extent

of    the   impact     on    them    increases.          Compare,   e.g.,      USSG

§2B1.1(b)(2)(A)(i) (increasing offense level by two for ten or

more victims), with, e.g., id. §2B1.1(b)(2)(C) (increasing offense

level by six for substantial financial hardship to twenty-five or

more victims).

            So,    too,     the   district     court's    application    of    the

enhancement is consistent with the text of 18 U.S.C. § 1028A.

While a conviction for aggravated identity theft mandates a two-

year sentence, the statute does not factor the number of victims

into the calculus of punishment.

            Our view of the application note aligns us with our

sister circuits.       All of the circuits that have considered the

matter have rejected claims of sentencing error similar to the

claim that Flete-Garcia advances.              See, e.g., Gonzales, 844 F.3d


                                      - 17 -
at 932-33; United States v. Ford, 784 F.3d 1386, 1397-98 (11th

Cir. 2015); United States v. Anderson, 532 F. App'x 373, 378 (4th

Cir. 2013); United States v. Lyles, 506 F. App'x 440, 447 (6th

Cir. 2012); United States v. Yummi, 408 F. App'x 537, 541 (3d Cir.

2010).   By the same token, it fits comfortably with our earlier

cases considering the interplay between other enhancements and

USSG §2B1.6.            See, e.g., Jones, 551 F.3d at 25; (considering

interplay between sections 2B1.1(b)(10)(B) and 2B1.6); Sharapka,
526 F.3d        at     62   (considering        interplay     between     sections

2B1.1(b)(10)(A)(i), (C)(i) and 2B1.6).

             We        conclude   that    the     statute     and    the   guideline

provision, read together, present no barrier to the application of

the number of victims enhancement in this case.                     As applied here,

the enhancement punished Flete-Garcia for the overall breadth of

his criminal activity — a factor not captured by the statute of

conviction and, thus, not foreclosed by application note 2.

             That ends this aspect of the matter.                   Because we hold

that the district court did not clearly err in imposing a two-

level enhancement for the presence of ten or more victims, Flete-

Garcia's claim of error founders.

                        B. Enhancement for Amount of Loss.

             Flete-Garcia posits that the district court erred in

calculating the amount of loss attributable to the offenses of

conviction.        In this regard, he notes that the district court


                                         - 18 -
accepted the government's calculation of both the amounts refunded

on fraudulent tax-return claims and the amounts sought (though not

paid) on other fraudulent refund claims.     In a nutshell, he argues

that these loss calculations were errant:     they were based on the

flawed testimony of witnesses, unreliable information, and unsound

auditing methods.

          We begin with bedrock.     "In a fraud case resulting in

financial loss, the defendant's guideline sentencing range is

determined in part" by the amount of loss.         United States v.

Naphaeng, 906 F.3d 173, 179 (1st Cir. 2018), cert. denied, 139 S.

Ct. 1233 (2019).    For this purpose, "loss is the greater of actual

loss or intended loss."   USSG §2B1.1, app. n.3(A).   Since intended

loss normally subsumes actual loss, intended loss is often the

greater of the two.    So it is here,4 and intended loss is defined

as "the pecuniary harm that the defendant purposely sought to

inflict," whether or not achievable.     Id. §2B1.1, app. n.3(A)(ii).

          The government must prove the amount of loss by a

preponderance of the evidence.     See United States v. Curran, 525
F.3d 74, 78 (1st Cir. 2008).      In arriving at a loss figure, a

sentencing court is free to consider both losses stemming directly

from the conduct underlying the offenses of conviction and losses


     4 The PSI Report recognized the encompassing nature of the
"intended loss" rubric and distinguished between the two types of
loss calculated by the government as money that was claimed and
paid versus money that was claimed but blocked.


                                - 19 -
stemming from any relevant conduct (including uncharged conduct).

See id.; United States v. Ranney, 298 F.3d 74, 80-81 (1st Cir.

2002); United States v. Sklar, 920 F.2d 107, 110 (1st Cir. 1990).

          The sentencing court has considerable discretion in

determining what evidence should be regarded as reliable in making

findings as to the amount of loss.         See Sklar, 920 F.2d at 110.

Such evidence may come from "virtually any dependable [source of]

information."   Id.   It is common ground that a sentencing court's

loss calculations are entitled to "appropriate deference," given

the court's "unique position to assess the evidence and estimate

the loss based upon that evidence."         USSG §2B1.1, app. n.3(C).

Similarly, "credibility determinations lie within the domain of

the district court," and "[o]nly rarely — and in the most urgent

circumstances — will we, from the vista of a sterile appellate

record, meddle in such matters."       United States v. St. Cyr, 977
F.2d 698, 706 (1st Cir. 1992).

          We add, moreover, that a loss calculation need not be

precise: the sentencing court need only make a reasonable estimate

of the range of loss.     See Curran, 525 F.3d at 78.      This latitude

comports with the way in which amount of loss relates to a

defendant's   sentence:     the   extent   of   the   "loss"   enhancement

corresponds to a range of loss amounts.          See USSG §2B1.1(b)(1).

Here, the district court's loss calculation totaled approximately

$12.7 million, leaving a cushion of more than $3 million over the


                                  - 20 -
minimum amount ($9.5 million) needed to trigger the twenty-level

enhancement.   See id. §2B1.1(b)(1)(K), (L) (directing twenty-level

enhancement for loss exceeding $9.5 million and up to $25 million).

Thus, the same enhancement results whether the loss falls at the

bottom of the range, at the top of the range, or somewhere in the

middle.

          Flete-Garcia   pleaded    guilty   to   converting   seventeen

particular tax-refund checks (totaling $125,756) for his own use.

At sentencing, the government contended that this was the tip of

the iceberg, and that it constituted a mere fraction of the overall

harm wrought by Flete-Garcia.      The district court agreed:     it was

"satisfied" that "$7.7 million in checks" had been "paid out" by

the IRS in response to fraudulent returns instigated by Flete-

Garcia. The court was also satisfied that approximately $5 million

in "blocked" refunds (that is, refunds claimed but not paid)

qualified as intended loss.     In making these findings, the court

credited the trial testimony of Flete-Garcia's co-conspirators and

a testifying IRS agent, stating that it believed the witnesses'

descriptions of the scheme and accepted the IRS agent's method of

calculating the losses stemming from that scheme.

          In reviewing these determinations, we start by taking a

closer look at the $7.7 million in losses stemming from fraudulent

tax-refund claims actually paid out by the IRS.      To cash the checks

that he received, Flete-Garcia engaged a pair of co-conspirators,


                                - 21 -
Carmen Guzman and Rocio Dominguez (both of whom operated businesses

that   provided   check-cashing    services).       Guzman   and    Dominguez

testified that they began handling checks for Flete-Garcia in 2007

and 2009, respectively.       Flete-Garcia's arrangements with the two

women were similar:      he would give tax-refund checks to one of

them, she would deposit the checks in one of her accounts, and

would then give Flete-Garcia a sum equal to the aggregate face

amount of the checks, less an agreed "cut."          Flete-Garcia did not

appear as a named payee on any of the stacks of checks (sometimes

as many as forty at a time) that he delivered to Guzman and

Dominguez.    Guzman testified that she never took a fraudulent tax-

refund check from anyone other than Flete-Garcia.                  Dominguez,

though, testified that she accepted fraudulent tax-refund checks

not only from Flete-Garcia but also from another fraudster.               She

added that she could "count . . . in [her] hand" the total number

of fraudulent checks she received from this other fraudster.

             According to both Guzman and Dominguez, their complicity

in   Flete-Garcia's   scheme    continued   until   their    accounts    were

frozen (in or around 2012).        The freezing of these accounts did

not deter Flete-Garcia:      he simply recruited a third check-cashing

co-conspirator,     Dubin    Gonzalez-Pabon     (Gonzalez).         Gonzalez

testified that he, along with another person, picked up tax-refund

checks from Flete-Garcia at a barbershop and gave Flete-Garcia the

bulk of the proceeds.       At the same time, Gonzalez was involved in


                                  - 22 -
another tax-fraud racket (which the PSI Report classified as a

"related case").

            In preparation for trial, an IRS agent, Tuan Nguyen,

surveyed all of the co-conspirators' bank accounts for evidence of

deposited tax-refund checks.            While Flete-Garcia's guilty plea

pretermitted      Nguyen's     scheduled         trial      testimony,      Nguyen

nonetheless identified approximately 1,400 fraudulently obtained

checks   and    catalogued    them    in    summary      charts     submitted    at

sentencing.      These summary charts identified approximately $7.7

million in monies actually paid out by the IRS in the form of

fraudulently      obtained    tax-refund        checks    —   and    each    check

corresponded to a tax return actually filed.

            At sentencing, Flete-Garcia assailed the government's

loss   calculations    by    pointing      to   purported     anomalies     in   the

evidence.      In his view, these anomalies compelled the conclusion

that "much of the data and documents used by the Government and

the Probation Office were flawed and contained information that

did not support the loss figures."              Moreover, he argued that "the

checks could not have been printed and sent from the U.S. Treasury

in the manner described by the Government."

            The district court considered all of Flete-Garcia's

arguments.     In the end, the court had no difficulty in attributing

the claimed $7.7 million in actual loss to Flete-Garcia. The court

credited the government's explanation of Nguyen's methodology and


                                     - 23 -
supportedly found his summary charts reliable.                Noting that checks

identified by the government "match[ed] tax returns that were

actually filed with the IRS," the court concluded that the actual

loss figure — $7.7 million — was "real money, actually paid" by

the IRS and was attributable to Flete-Garcia.                  In reaching this

conclusion, the court deemed it highly significant that the monies

paid out were traceable to checks in the co-conspirators' accounts.

As the court put it, "[t]hat's what those witnesses said" and "I

believed them."

            The record makes manifest that the district court did

not   blindly    accept      the    government's       reconstruction        of   the

pertinent     events.        To    the     contrary,    the    court       gave   due

consideration      to     Flete-Garcia's          compendium       of      purported

evidentiary     anomalies.         The    court   observed    that   Flete-Garcia

raised "some things around the margin," but found that none of the

matters     mentioned   by    Flete-Garcia        shook      its   faith     in   the

credibility of the government's witnesses.

            In this venue, Flete-Garcia argues that the district

court's findings were riddled with error.               He continues to insist

that the evidence on which the district court relied was faulty

because, among other things, the checks (or at least some of them)

were altered; the mailing addresses for some checks did not match

the government's theory of the case; multiple checks were sometimes

issued for the same taxpayer in a single tax year; the amounts of


                                         - 24 -
a few refund checks were not entirely congruent with the underlying

tax returns; the checks cashed with Dominguez's help were not

altogether     consistent    with    her    testimony;        and   the    government

failed to offer any co-conspirator testimony pertaining to e-tax

returns.      These arguments, though multifarious, boil down to — in

his   words    —   an   all-out    assault       on    "the   reliability     of    the

cooperating witnesses, as well as the documentary evidence."

              But for the most part, Flete-Garcia is firing blanks.

To begin, his arguments give unduly short shrift to "the time-

tested tenet that 'credibility determinations are part of the

sentencing     court's    basic     armamentarium.'"           United      States    v.

Bernier, 660 F.3d 543, 546 (1st Cir. 2011) (quoting United States

v. Platte, 577 F.3d 387, 392-93 (1st Cir. 2009)).                   We will overturn

such determinations "only if we have a definite and firm conviction

that a mistake has been committed," id. (quoting United States v.

González-Vélez, 587 F.3d 494, 504 (1st Cir. 2009)), and the record

in this case gives rise to nothing resembling such a conviction.

After all, "the sentencing judge presided over the trial and was

in an enviable position to gauge [the witnesses'] credibility and

to separate wheat from chaff."             Id.        Flete-Garcia has identified

nothing that leads us to believe that "a reasonable factfinder

would   not    credit"    the     government's          witnesses    and   evidence.

Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).




                                     - 25 -
            It would serve no useful purpose to dissect Flete-

Garcia's    wide-ranging         critique,   epithet    by   epithet.    A   few

examples, though, will help to illustrate why those criticisms are

nowhere near as potent as Flete-Garcia would have us believe.

            Flete-Garcia asserts that Dominguez testified that she

wrote by hand on every check that he gave her after she verified

that it was really an IRS tax-refund check and, thus, the checks

in     evidence   from     her    accounts     (which   were   devoid   of   her

handwriting) were unreliable.           But Flete-Garcia is painting with

too broad a brush:          Dominguez testified that she followed this

practice only "in the beginning" of her criminal partnership with

Flete-Garcia.       Her testimony further suggested that her business

practices evolved in response to the burgeoning volume of checks

that he delivered, thus paving the way for a reasonable inference

that    Dominguez    had    abandoned    the    time-consuming    practice    of

verifying each check by the time the government's investigation

commenced.

            Another example makes a similar point.                Flete-Garcia

harps on the fact that the government's charts included some

instances of multiple refund checks issued for the same social

security number in the same year. He complains that the government

offered no explanation for how this phenomenon could have occurred

when the IRS screens for duplicate social security numbers.                  But

as one of the government's witnesses explained, a refund check


                                      - 26 -
could get issued for a bogus social security number if the error

was "not accounted for in time."           We think that this testimony,

although    specifically    referencing     fictitious   social    security

numbers    rather   than   duplications,    is   sufficient   to   ground   a

reasonable inference that fraud detection is not always automatic.

So viewed, the presence of duplicate social security numbers did

not render the government's charts wholly unreliable.

            A third example deals with Flete-Garcia's complaint

about the government's failure to offer particularized evidence

about e-tax returns.         Although the government's exhibits did

include some e-tax returns, nothing in the record furnishes a basis

for a founded claim that some special sort of proof was required

with respect to those returns.      The testimony that the government

offered to validate the exhibits perforce validate the e-tax

returns as well.

            To sum up, the district court had wide discretion to

"evaluate virtually any dependable information" and determine the

probative value of such information with respect to issues material

to sentencing.      United States v. Bradley, 917 F.2d 601, 605 (1st

Cir. 1990).      Although some of the discrepancies identified by

Flete-Garcia might plausibly suggest problems with a few of the

items on which the district court relied, such an inference was by

no means compelled.        And as we have said, "when there are two

plausible views of the record, the sentencing court's adoption of


                                  - 27 -
one such view cannot be clearly erroneous."                          St. Cyr, 977 F.2d at

706.    We conclude, therefore, that the district court's finding of

$7.7 million in losses actually paid was not clearly erroneous.

            This       brings      us     to    the     approximately     $5    million       in

intended    loss       attributed         to     "blocked"      refunds.            The    facts

undergirding this finding came largely from the testimony of yet

another co-conspirator:                 Juan Santiago.          Santiago recalled that

Flete-Garcia gave him a computer, the PII, a list of addresses,

and a list of employer identification numbers.                         Santiago then was

instructed       how   to    plug       this     information       into   tax-preparation

software and how to prepare tagalong W-2 forms (ostensibly issued

by "any number of companies").                    He worked his part of the scheme

over the course of several years, but on two occasions sold PII to

a person who turned out to be a government cooperator.

            With the lists of PII in evidence, an IRS agent, Richard

Adams,    described         the    methodology           that   he    used     to    identify

fraudulently filed tax-refund claims deriving from these lists.

In     general     terms,         Adams        compared     each      filed    tax        return

corresponding to a name in the PII to independent information

obtained from an IRS database.                     When he spotted a mismatch, he

classified the return as fraudulent.                        He then prepared summary

charts,    which       catalogued         approximately         $5    million        in    bogus

"blocked" claims.




                                               - 28 -
             The sentencing court was intimately familiar with this

testimony:     it not only presided over the trial but also presided

over the change-of-plea hearing (at which Flete-Garcia admitted

his guilt with respect to, inter alia, access device fraud arising

out of his possession of the two lists of PII).               The court made an

express finding that Santiago "was a truthful witness." Similarly,

it   found   Adams'    methodology    (and,    thus,    his    summary   charts)

reliable.

             Even so, the court fretted over whether all $5 million

could fairly be attributed to Flete-Garcia given that Santiago had

admitted to doing some "freelancing."             In the end, though, the

court   accepted      the   government's      explanation     that   Santiago's

freelancing was limited to the sale of the lists of PII and of

checks not attributable to Flete-Garcia.                Relatedly, the court

found that Santiago consistently used the lists to advance Flete-

Garcia's scheme by "prepar[ing] returns that were rejected by the

IRS."   Given these findings — and taking into account that the

government had not attributed all the losses from Santiago's

activities     to   Flete-Garcia     —   the    court   concluded     that   the

government had carried its burden of proving by preponderant

evidence an intended loss of $5 million referable to the "blocked"

refunds.

             Flete-Garcia tries to sidestep this hurdle, taking issue

with both Santiago's veracity and the related amount of loss.                 To


                                     - 29 -
bolster his arguments, he points out that the summary charts

contain addresses across the United States.                He says that when

Santiago sold the PII, he did not sell the accompanying list of

addresses and, in any event, the geographic diversity of addresses

contradicts Santiago's testimony that the tax refunds obtained

were mostly directed to post office boxes in Massachusetts and

Louisiana. He adds that the W-2 forms reflected putative employers

different than those identified by Santiago.

            These arguments lack force.      Santiago's testimony, found

credible by the district court, forges a direct link between Flete-

Garcia and the PII.          To seal the deal, the record shows with

conspicuous clarity that the IRS used the PII from the lists —

lists that Flete-Garcia pleaded guilty to possessing — to identify

the suspect tax returns.       While Santiago admitted to freelancing,

the court reasonably credited the government's explanation that

Santiago's separate activities were not included in the loss

calculation performed for Flete-Garcia.            Viewing the record as a

whole,    the   sentencing    court   had   more    than    enough    reliable

information to ground its finding, by a preponderance of the

evidence, that the $5 million loss was attributable to Flete-

Garcia.

            We add a coda.      In this case, the sentencing court was

operating   with   a   substantial    cushion.       The    court    found   the

aggregate amount of loss to be approximately $12.7 million, even


                                   - 30 -
though all that was needed to justify the twenty-level enhancement

was a loss amount of $9.5 million.       It follows that Flete-Garcia

cannot demonstrate reversible error with respect to the amount-

of-loss enhancement simply by nibbling around the edges of the

district court's findings:    he must persuade us that at least $3.2

million of the loss attributed to him by the court was the product

of clear error.   We are not so persuaded.

           Mathematics is an exact science. Engineering is an exact

science.   But calculating amount of loss under the sentencing

guidelines is far from an exact science.      In fraud cases, amount

of loss is meant to be a proxy for the harm (both actual and

intended) inflicted by the fraudster's nefarious activities.      All

that is required is a reasonable estimate of the amount of loss.

See Curran, 525 F.3d at 78.    Here, the district court's findings,

which spell out how and why the amount of loss attributable to

Flete-Garcia comfortably exceed the $9.5 million threshold, easily

pass muster.   Clear error is clearly absent.

                             C. Discovery.

           Three days before his scheduled sentencing, Flete-Garcia

moved to compel production of materials regarding the IRS agent,

Jamie Clarke, who had overseen his case.        Flete-Garcia averred

that, after he had pleaded guilty, Clarke was the subject of an

assault allegation reported in the Boston Globe and that everything




                                - 31 -
pertaining to the allegation was material to his case.               The

government opposed the motion, and the district court denied it.

            We review the denial of a motion to compel discovery in

a criminal case for abuse of discretion.            See United States v.

Caro-Muñiz, 406 F.3d 22, 29 (1st Cir. 2005).              Typically, the

government is obliged "to disclose evidence in its possession that

is favorable to the accused and material to guilt or punishment."

United States v. Prochilo, 629 F.3d 264, 268 (1st Cir. 2011)

(citing Brady v. Maryland, 373 U.S. 83, 87 (1963)).        To prevail on

a motion to compel, the defendant must show a likelihood of

prejudice   stemming   from   the    government's   nondisclosure.   See

United States v. Rosario-Peralta, 199 F.3d 552, 559 (1st Cir.

1999).   Thus, when a criminal defendant seeks discovery, he must

"be able to articulate with some specificity what evidence he hopes

to find in the requested materials, why he thinks the materials

contain this evidence, and finally, why this evidence would be

both favorable to him and material."         Prochilo, 629 F.3d at 269.5


     5 The parties have treated the denial of Flete-Garcia's motion
to compel discovery as a matter controlled by the Supreme Court's
watershed opinion in Brady, 373 U.S. at 87. The fit is not perfect:
it is not clear that Brady entitles a defendant to evidence at
sentencing when that evidence relates exclusively to a matter that
occurred after the completion of the trial.      Here, however, we
need not pursue this question. "The animating principle of Brady
is the 'avoidance of an unfair trial,'" United States v. Mathur,
624 F.3d 498, 506 (1st Cir. 2010) (quoting Brady, 373 U.S. at 87),
and the parties regarded Brady as controlling.        We therefore
assume, without deciding, that Brady is the beacon by which we
must steer.


                                    - 32 -
              Clarke    did    not     testify     at       Flete-Garcia's       trial.

Nevertheless, Flete-Garcia says that the requested information was

material      because   Clarke   was     present       at    trial,   answered       some

questions for the district court (out of the jury's earshot),

served as the lead case agent, and had access to all of the

information that the government used to calculate the loss amounts.

              The   district     court     denied       Flete-Garcia's        motion,

determining that the government's investigation of Clarke was

irrelevant and immaterial because that investigation did not bear

on Flete-Garcia's case.              The court noted that Clarke neither

compiled the summary charts that reflected the loss computations

nor testified at trial.              And the assault allegation — though

serious — was wholly unrelated to Flete-Garcia's case.

              The government concedes that Flete-Garcia's lawyer spoke

with   the     prosecutor     before     sentencing          and   asked   for      "all

information      regarding     prior    complaints          against   Special       Agent

Clarke and all information regarding the current investigation of

Special Agent Clarke."         Thus, the question reduces to whether the

district court abused its discretion in failing to find that the

requested information was likely to be both favorable to Flete-

Garcia and material to his case.

              We discern no abuse of discretion in the district court's

denial of the motion to compel discovery.                     Flete-Garcia submits

that   "the    allegations     against    .   .    .    Clarke     indicate     a    life


                                       - 33 -
unraveling" and that (given the other questions raised about the

reliability of the government's evidence) "the integrity of the

agent who was responsible for that evidence is material."      But the

allegation against Clarke was simply that:          a bare allegation.

More importantly, Flete-Garcia's quest for discovery had all the

earmarks    of   an   old-fashioned   fishing   expedition.   He   never

explained — apart from rank speculation — how information about

that allegation might have altered the course of the sentencing

proceeding or otherwise affected his case.           Where, as here, a

government agent is alleged to have committed misconduct unrelated

to an earlier investigation that he supervised, such an allegation,

without more, does not render the earlier investigation suspect.

Cf. United States v. Nelson-Rodriguez, 319 F.3d 12, 35 (1st Cir.

2003) (finding no Brady violation when "government failed to

produce . . . prior investigations which contained allegations

that [confidential informant] was involved in . . . murders"

because his "alleged role in [those] murders was a collateral

matter").

            To say more on this point would be to paint the lily.      A

defendant ordinarily must make some showing of prejudice before an

appellate court will step in and overrule a district court's

reasoned decision to deny discovery, see Rosario-Peralta, 199 F.3d

at 559, and Flete-Garcia has made no such showing here.            Flete-

Garcia's theory of materiality is based entirely on conjecture


                                 - 34 -
and, in such circumstances, a district court's refusal to compel

production of requested information is not an abuse of discretion.

See United States v. Goris, 876 F.3d 40, 45 (1st Cir. 2017), cert.

denied, 138 S. Ct. 2011 (2018).

                       D. Evidentiary Hearing.

           At sentencing, Flete-Garcia moved for an evidentiary

hearing, suggesting that one was needed to reconcile the parties'

competing narratives about the amount of loss.         The district court

denied his motion, and Flete-Garcia assigns error.

           A criminal defendant, facing the imposition of sentence,

is not entitled to an evidentiary hearing on demand.             See United

States v. DeCologero, 821 F.2d 39, 44 (1st Cir. 1987) (explaining

that "hearings cannot be convened at the whim of a suitor, made

available like popsicles in July, just because a passerby would

like to have one").        The decision as to whether to hold such a

hearing "is left to the sound discretion of the district court."

United States v. Brown, 621 F.3d 48, 57 (1st Cir. 2010).                 At

sentencing, evidentiary hearings are the exception, not the rule

— and an order denying an evidentiary hearing is reviewed only for

abuse of discretion. See United States v. Shattuck, 961 F.2d 1012,

1014-15 (1st Cir. 1992).

           In gauging the need for an evidentiary hearing, we

consider   whether   the    defendant   made   "a   sufficient    threshold

showing that material facts [were] in doubt or in dispute." United


                                  - 35 -
States v. McAndrews, 12 F.3d 273, 280 (1st Cir. 1993) (quoting

United States v. Panitz, 907 F.2d 1267, 1273 (1st Cir. 1990)).

Before the district court, Flete-Garcia claimed that a hearing was

needed because "the evidence in this case does not line up with

the sworn testimony, and there are evidentiary anomalies that do

not comport with the [g]overnment's claims at trial." In his view,

"[w]itnesses need[ed] to be subjected to cross-examination on the

critical   problems    with   the   evidence   that   underlies   the   loss

calculation."

           The district court disagreed, denying the motion and

holding that Flete-Garcia did "not identif[y] disputed issues of

material fact."    The court noted, however, that it would be open

to reconsidering its decision depending on what transpired at the

disposition hearing.

           During the disposition hearing, Flete-Garcia once again

tried to convince the district court of the desirability of an

evidentiary hearing.        He emphasized the evidentiary anomalies to

which he earlier had referred by, for example, pointing to some

instances in which there was a mismatch between the issue date and

the   deposit   date   of   particular   checks.      The   district    court

acknowledged that the date discrepancy was a "fair point[]," but

concluded that no additional testimony was necessary because "the

vast majority, if not all of" the dates matched.




                                    - 36 -
            On appeal, Flete-Garcia maintains that there were "clear

problems with the evidence" and that, without a hearing, he was

"hamstrung in exploring these problems."       In support, he relies on

a guideline provision instructing that "the parties shall be given

an adequate opportunity to present information to the court"

regarding    a   factor   that   is   "reasonably   in   dispute."    USSG

§6A1.3(a).

            Flete-Garcia's reliance on section 6A1.3 is mislaid. In

terms, this provision is meant to ensure that, at sentencing, a

defendant is "given an adequate opportunity" to be heard.            United

States v. Gerante, 891 F.2d 364, 367 (1st Cir. 1989) (quoting USSG

§6A1.3(a)). But an "adequate opportunity" is not always synonymous

with an evidentiary hearing, see id., and Flete-Garcia had a more-

than-adequate opportunity to be heard and to question the evidence

germane to sentencing.

            For one thing, much of the evidence relating to loss was

presented at trial, and Flete-Garcia had the opportunity to cross-

examine the witnesses who presented it (including Adams, Guzman,

Dominguez, Gonzalez, and Santiago).          For another thing, Flete-

Garcia's counsel was able to argue extensively at the disposition

hearing about perceived problems with the government's evidence.

In the circumstances of this case, no more was exigible to satisfy

the "adequate opportunity" requirement.




                                  - 37 -
           We acknowledge that some of the questions raised by

Flete-Garcia were nuanced.      But in McAndrews, we recognized that

"we have consistently abjured mandatory evidentiary hearings in a

wide variety of . . . delicate [and] nuanced situations." 12 F.3d

at 279.    Here, the "evidentiary anomalies" mentioned by Flete-

Garcia dealt mainly with peripheral matters and did not cast any

significant shadow over the government's proof.          Moreover, the

district court was in an excellent position to weigh these alleged

anomalies and gauge their import even without an evidentiary

hearing.    As we previously have noted, the district court had

presided over the trial and was intimately familiar with the

evidence   before   it.   We   must,   therefore,   accord   substantial

deference to its determination that an evidentiary hearing would

not have been productive.      See id. at 280; Shattuck, 961 F.2d at

1015; cf. United States v. Cannons Eng'g Corp., 899 F.2d 79, 94

(1st Cir. 1990) (warning that "[d]istrict courts are busy places

and makework hearings are to be avoided").          Giving the district

court its due, we discern no abuse of the court's broad discretion

in its denial of Flete-Garcia's motion for an evidentiary hearing.

                      E. The Due Process Claim.

           Flete-Garcia asserts, for the first time on appeal, that

his due process rights were violated by the district court's




                                 - 38 -
reliance on false and misleading evidence.6             "The plain error

hurdle is high."       United States v. Hunnewell, 891 F.2d 955, 956

(1st Cir. 1989). To prevail under plain error review, an appellant

must show "(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant's substantial

rights, but also (4) seriously impaired the fairness, integrity,

or public reputation of judicial proceedings."           United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

          The Due Process Clause protects a defendant by, inter

alia, safeguarding against a sentence predicated on information

that is "false or materially incorrect."          United States v. Curran,

926 F.2d 59, 61 (1st Cir. 1991).        We have cautioned, however, that

"the due process right at sentencing is not as robust as the due

process right at trial."        United States v. Stile, 845 F.3d 425,

430 (1st Cir. 2017).      Even so, "due process . . . requires that

the   defendant   be    given   an     adequate   opportunity   to   refute

information relied on at sentencing."         Id. (quoting United States

v. Wilfred Am. Educ. Corp., 953 F.2d 717, 722 (1st Cir. 1992)).




      6Flete-Garcia suggests that this argument is not new, noting
that he contended at sentencing that some of the government's
evidence was unreliable. The fly in the ointment, though, is that
Flete-Garcia did not so much as suggest that the district court's
reliance on this evidence might violate due process. It follows
that no due process claim was preserved. See Zannino, 895 F.2d at
17; see also Clauson v. Smith, 823 F.2d 660, 665-66 (1st Cir. 1987)
(concluding that new legal interpretations of factual record
"cannot be surfaced for the first time on appeal").


                                     - 39 -
Relatedly, due process demands that a sentencing court "consider

all the available evidence, including conflicting evidence" to

"assure itself that a piece of proof is sufficiently reliable."

United States v. Tavano, 12 F.3d 301, 305 (1st Cir. 1993).

            Here, Flete-Garcia was unquestionably on fair notice of

all of the facts that the government deemed relevant to the

imposition of sentence.    Cf. United States v. Berzon 941 F.2d 8,

19-20 (1st Cir. 1991) (holding that due process requires that

defendant be given fair notice of conduct and facts that will

inform the sentencing court's determinations).    Many of them had

been explored during the nearly four days of trial, and others had

surfaced either at the Rule 11 hearing or in the PSI Report.   Some

of these facts may have been arguable, but none of them was plainly

false.     Moreover, Flete-Garcia was given wide latitude in his

attempts to poke holes in the government's factual mosaic, and he

was able to develop his argument that some other fraud, independent

of his own criminality, was afoot.

            For aught that appears, Flete-Garcia received all the

process that was due.     His claim of error therefore stumbles at

the first step of the plain error inquiry.

IV. RESTITUTION

            Flete-Garcia's next plaint builds on one of his earlier

plaints.    He points to arguments that he marshalled in reproving

the sentencing court's findings with respect to amount of loss,


                               - 40 -
see supra Part III(B), and asserts that those arguments "make clear

that the . . . restitution order is flawed."                  This bareboned

assertion does not get him very far.

            The   district    court     imposed      the   restitution   order

pursuant to the Mandatory Victims Restitution Act (MVRA), 18 U.S.C.

§ 3663A.     "[T]he MVRA mandates that a defendant convicted of

certain federal crimes, including those 'committed by fraud or

deceit,' must make restitution to victims commensurate with . . .

actual losses."      Naphaeng, 906 F.3d at 179 (quoting 18 U.S.C.

§ 3663A(c)(1)(A)(ii)).        Although restitution typically bears a

relationship to amount of loss, the two are conceptually distinct.

In fraud cases, the amount of loss is an integer in the sentencing

calculus:    it is computed in order to establish the defendant's

offense level and, thus, his GSR.           Viewed in context, then, amount

of loss is "the primary metric by which 'the seriousness of the

offense and the defendant's relative culpability' are measured."

United States v. Alphas, 785 F.3d 775, 782 (1st Cir. 2015) (quoting

USSG §2B1.1, cmt. (bckg'd)).

            Restitution is a horse of a different hue, serving a

wholly different purpose.            It "is designed to compensate the

victim, not to punish the offender."            Naphaeng, 906 F.3d at 179.

Moreover,   restitution      deals    exclusively     with   losses   actually

sustained   and   (unlike    amount    of     loss   calculations)    makes   no

provision for intended loss.          See Alphas, 785 F.3d at 786.            To


                                     - 41 -
that end, the MVRA directs that restitution shall be made "to each

victim in the full amount of each victim's losses as determined by

the    court."       18     U.S.C.   §    3664(f)(1)(A).        And    whereas   loss

calculations require only a reasonable estimate of the range of

loss, see Curran, 525 F.3d at 78,             the entire amount of restitution

must       be   supported    —   albeit    only    by   "a   modicum   of   reliable

evidence," United States v. Vaknin, 112 F.3d 579, 587 (1st Cir.

1997).

                We generally review preserved challenges to restitution

orders for abuse of discretion.               See Naphaeng, 906 F.3d at 179.

Unpreserved challenges are, at best, reviewed for plain error.

See United States v. Sánchez-Maldonado, 737 F.3d 826, 828 (1st

Cir. 2013). Here, Flete-Garcia objected to the restitution section

in the PSI Report, but he did not renew this objection either in

his sentencing memorandum or at the disposition hearing.                     We thus

treat his challenge to the restitution order as forfeited and

review it only for plain error.7              See Duarte, 246 F.3d at 60.

                Flete-Garcia's argument with respect to restitution is

nebulous.        His opening brief contends, in conclusory terms, that


       7The government insists that Flete-Garcia waived his
challenge to the restitution order "by remaining silent during the
sentencing hearing" and, thus, that his claim of error is
unreviewable. See United States v. Rodriguez, 311 F.3d 435, 437
(1st Cir. 2002) (distinguishing between waived challenges and
forfeited challenges). We assume, favorably to Flete-Garcia, that
his objection to the restitution order was merely forfeited, not
waived.


                                          - 42 -
"[t]he problems" he had identified with respect to the government's

loss calculations "make clear that the evidence relied upon by the

[district] court for the restitution order is flawed and thus

insufficient to support the restitution order."                 His reply brief

reiterates that "the loss figure [is] incorrect" and that "[t]he

loss calculation is what drove the restitution amount." In effect,

then, he tries to copy and paste his loss-calculation arguments —

arguments that we already have rejected, see supra Part III(B) —

in support of his restitution claim.                   He offers nothing that

indicates    an    awareness     of    the     differing     criteria     for    loss

calculations and restitution calculations, nor does he attempt to

tailor his amount of loss arguments to the restitution context.

At the end of the day, Flete-Garcia has left "the court to do

counsel's work, create the ossature for the argument, and put flesh

on its bones."     United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).

            Flete-Garcia's failure to tailor his arguments to the

restitution    context    drains       them    of    any   force.    As    we    have

explained, there are significant differences between the proper

method of calculating loss and the proper method of calculating

restitution    —   a   fact    that    is     made   starkly   apparent     by   the

substantial dollar differential between the district court's loss

calculation (approximately $12.7 million) and its restitution

award    (approximately       $7.7    million).       Flete-Garcia      could    have


                                       - 43 -
shaped his restitution argument accordingly. For example, he could

have argued (perhaps successfully) that the handful of checks

Dominguez admitted to cashing for another individual could not be

included in computing the restitution order because that other

fraudster's victims were not "directly and proximately harmed" by

Flete-Garcia's malefactions.     18 U.S.C. § 3663A(a)(2).     But Flete-

Garcia did not advance that argument, either in the district court

or on appeal, much less make any attempt to quantify the monetary

value of the handful of checks.       Given his default, there is no

reason why we should make such an argument for him.        See Zannino,
895 F.2d at 17 (warning that "a litigant has an obligation 'to

spell out its arguments squarely and distinctly,' or else forever

hold its peace" (quoting Rivera-Gomez v. de Castro, 843 F.2d 631,

635 (1st Cir. 1988))); cf. Paterson-Leitch Co., Inc. v. Mass. Mun.

Wholesale Elec. Co., 840 F.2d 985, 989 (1st Cir. 1988) ("Courts,

like the Deity, are most frequently moved to help those who help

themselves.").

          Cognizant that a "court's calculation of restitution is

not held to standards of scientific precision," Sánchez-Maldonado,
737 F.3d at 828, we discern no plain error in the district court's

restitution    order.    The   government   introduced   testimony   from

multiple witnesses and detailed charts substantiating the $7.7

million paid out by the IRS.        The charts delineated particular

amounts   of    money,   actually   expended,    based   on   each   co-


                                 - 44 -
conspirator's bank records.          The district court concluded that

this evidence laid a solid foundation for its restitution order.

            In the circumstances of this case, the standard of review

is   dispositive.      As   said,    Flete-Garcia's    challenges   to    the

restitution order are reviewable only for plain error — and "[t]he

proponent of plain error must carry the devoir of persuasion as to

each of the four elements that collectively comprise the plain

error standard."      United States v. Bramley, 847 F.3d 1, 5 (1st

Cir. 2017).    Even if we assume for the sake of argument that there

may have been some error (perhaps an obvious error) in the district

court's restitution calculation, Flete-Garcia has made no argument

regarding   the    extent   to   which   any   such   error   affected   that

calculation.      He has not shown, for example, that the restitution

order is off-target by, say, $100,000, or $50,000, or $5. Instead,

he makes generalized allegations that inaccuracies permeate the

restitution order — and he leaves it to us to do the juridical

equivalent of an archeological dig and monetize his allegations.

            We have admonished before that parties act at their peril

in leaving "the court to do counsel's work," Zannino, 895 F.2d at

17, and we are reluctant to reward such tactics.         The third element

of the plain error inquiry requires that an appellant demonstrate

"a reasonable probability that, but for the error, the outcome

would have been different."         Bramley, 847 F.3d at 7.    Flete-Garcia

has made no such demonstration but, rather, leaves us to work out


                                    - 45 -
how the claimed errors — even if they apply in the restitution

context — may affect the amount of restitution that the district

court ordered.         This causal approach to appellate advocacy —

throwing generalized scraps of information on the table and hoping

that the panel will make a meal of them — falls well short of what

the third element of plain error demands.

           Given Flete-Garcia's utter failure to carry his burden

with respect to the third element of the plain error inquiry, the

fourth element also cuts against him.                 We think it evident that

the claimed errors, if left uncorrected, will not "seriously

impair[] the fairness, integrity, or public reputation of judicial

proceedings."     Duarte, 246 F.3d at 60.

           The    short       of   it   is    that   we   find   no    plain   error.

Therefore, we affirm the district court's restitution order.

V. INEFFECTIVE ASSISTANCE OF COUNSEL

           In a final attempt to improve his lot, Flete-Garcia

insists that the representation provided by his trial counsel was

ineffective.      See U.S. Const. amend. VI; see also Strickland v.

Washington,    466 U.S. 668,     687   (1984).      He    offers   vignettes

illustrating     his    counsel's       allegedly     deficient       performance   —

ignoring   him,    withholding          discovery    materials     from   him,    and

failing to make certain inquiries when cross-examining witnesses

— and says that, as a result of this feckless representation, he

felt that he had no plausible alternative but to plead guilty.


                                        - 46 -
This claim of error was never adjudicated in the district court:

although Flete-Garcia made disparaging remarks about his trial

counsel's shortcomings and suggested that ineffective assistance

contributed to his decision to plead guilty, he never advanced a

Sixth Amendment claim. Consequently, no effort was made to develop

a record suitable for the adjudication of such a claim.

          "We    have   held   with   a   regularity   bordering   on   the

monotonous that fact-specific claims of ineffective assistance of

counsel cannot make their debut on direct review of criminal

convictions, but, rather, must originally be presented to, and

acted upon by, the trial court."          United States v. Mala, 7 F.3d
1058, 1063 (1st Cir. 1933).      "In adopting this prudential praxis,

we have reasoned that 'such claims typically require the resolution

of factual issues that cannot efficaciously be addressed in the

first instance by an appellate tribunal.'"             United States v.

Santana-Dones, 920 F.3d 70, 82 (1st Cir. 2019) (quoting Mala, 7
F.3d at 1063).     In particular, "questions about whether counsel's

challenged decisions were mistakes of a constitutional magnitude

or simply reasonable strategic choices that did not pan out"

normally can be answered only with the benefit of a developed

record.   United States v. Mercedes-De La Cruz, 787 F.3d 61, 66

(1st Cir. 2015).

          To be sure, the Mala rule is not ironclad.               On rare

occasions, we have considered the merits of ineffective assistance


                                 - 47 -
of counsel claims raised for the first time on direct review.   See,

e.g., United States v. Natanel, 938 F.2d 302, 309 (1st Cir. 1991).

We have limited this exception, though, to cases in which "the

critical facts are not in dispute and the record is sufficiently

developed to allow reasoned consideration of the [ineffective

assistance] claim."   Mala, 7 F.3d at 1063.

          This case falls squarely within the general rule, not

within the long-odds exception to it.     The record is tenebrous as

to critical issues, such as the content of the discovery (if any)

Flete-Garcia received from trial counsel.       Nor does the record

indicate either why trial counsel elected not to cross-examine

Adams or why he eschewed particular lines of inquiry when cross-

examining other government witnesses.    There are both tactical and

strategic considerations that may have informed trial counsel's

decisions in this case, but the record sheds no light on trial

counsel's thinking.   Consequently, the record does not tell us

whether trial counsel's decisions, when made, were calculated

stratagems or amateurish blunders.      Last — but far from least —

the record affords us no insight into what discussions took place

between Flete-Garcia and his trial counsel regarding his decision

to change his plea.   Lacking a developed record that illuminates

these critical areas, we have no principled choice but to conclude

that the ineffective assistance of counsel claim is prematurely

raised.   See United States v. Miller, 911 F.3d 638, 646 (1st Cir.


                              - 48 -
2018); United States v. Negrón-Narváez, 403 F.3d 33, 41 (1st Cir.

2005).    Accordingly, we dismiss the ineffective assistance of

counsel   claim;   without    prejudice,    however,   to     Flete-Garcia's

right, if he so elects, to raise it through a petition for post-

conviction relief under 28 U.S.C. § 2255.

VI. CONCLUSION

           We need go no further.8    The record before us withstands

Flete-Garcia's myriad claims of error.        For aught that appears, he

was fairly tried, lawfully convicted, and appropriately sentenced

in   proceedings   patiently    conducted    by   an   able    trial   judge.

Consequently, we affirm the judgment of the district court; without

prejudice,    however,   to    Flete-Garcia's     right       to   raise   his

ineffective assistance of counsel claim in a collateral proceeding

pursuant to 28 U.S.C. § 2255.



So ordered.




      8On appeal, Flete-Garcia has adverted to some other issues.
Without exception, those issues are insufficiently developed,
plainly without merit, or both.     We see no need for extended
comment but, rather, reject them out of hand.


                                  - 49 -